             Case 1:20-cv-02773-JEB Document 2 Filed 09/29/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 RAANA ANIL VEERELA
 4701 Stagger Brush Rd Apt 1721
 Austin, TX 79749

 Plaintiff

                    -against-                       Case No.

 UNITED STATES CITIZENSHIP AND                      PLAINTIFF’S MOTION FOR
 IMMIGRATION SERVICES                               PRELIMINARY INJUNCTION
 20 Massachusetts Ave NW,                           POSTPONING THE EFFECTIVENESS OF
 Washington DC 20529                                THE DENIAL OF HIS APPLICATIONS
                                                    FOR CHANGE OF NONIMMIGRANT
                                                    STATUS AND FOR EXPEDITED
 Defendant                                          HEARING WITHIN 21 DAYS

       Plaintiff moves the Court to exercise its authority to postpone the effectiveness of

administrative decisions under 5 U.S.C. § 705, as well as its inherent authority under Rule 65 of

the Federal Rules of Civil Procedure to issue injunctions preserving the status quo, postponing

the effectiveness of the defendant’s denial of Raana Anil Veerela’s applications to change his

nonimmigrant status to visitor for pleasure (B-2) and foreign student (F-1) pending a review of

those decisions under the Administrative Procedure Act.

       Plaintiff relies upon his Statement of the Specific Points of Law and Authority

concurrently filed herewith in making this motion.

       The plaintiff further requests pursuant to LCvR 65.1 for an expedited hearing on this

matter no later than 21 days after the date of this motion and in support of this request states that

he will suffer irreparable harm if the effectiveness of the USCIS’s decisions is not postponed

because that decision denying his application for extension of stay rendered him “unlawfully

present” in the United States. Adjudicator’s Field Manual § 40.9.2(b)(2)(G). See Ruiz-Diaz v.

United States, No. C07-1881RSL, 2008 U.S. Dist. LEXIS 79217, 2008 WL 3928016, at *2
           Case 1:20-cv-02773-JEB Document 2 Filed 09/29/20 Page 2 of 4




(W.D. Wash. Aug. 21, 2008) (holding that "halting the accrual of unlawful presence time … for .

. . class members" would "prevent irreparable harm to class members and their families").

        Further, a person who is unlawfully present in the U.S. for over 180 days, then departs,

will be inadmissible for three (3) years. 8 USC § 1182(a)(9)(B)(i)(I). If he is unlawfully present

for a year or more, then departs, Mr. Veerala will be inadmissible for ten (10) years. §

1182(a)(9)(B)(i)(II). Therefore, to avoid becoming inadmissible, he will be required to depart the

United States no later than November 15, 2020, long before this action is likely to be decided in the

normal course of events, and not allowing for further delays if this matter is remanded to USCIS for

additional action as is often the case.

        Finally, inasmuch as departing the United States automatically abandons one’s application

for change of nonimmigrants status, this departure would moot this lawsuit, depriving Mr. Veerala
                                                  14
of his right to seek an extension of change status under 8 USC § 1158 and 8 CFR § 248, and so

cause him irreparable harm. See Vargas v. Meese, 682 F. Supp. 591, 595 (D.D.C. 1987) (“The

Court holds that plaintiffs have shown that without an injunction, they will be irreparably

harmed. Under the SAW program, according to the plain language of the statute, applicants may

file for a change of status in the United States. That statutory right to file will be mooted if their

applications are not accepted in this country.”), United States SEC v. Daspin, 557 Fed. Appx.

46,49 (2d. Cir. 2014) (“A stay may be used to preserve a possibly meritorious appeal. See In re

Agent Orange Product Liability Litig., 804 F.2d 19, 20 (2d Cir.1986)”).

        Accordingly it is respectfully requested that a hearing be scheduled on this application

within 21 days.

        Respectfully Submitted this       day of September, 2020.
          Case 1:20-cv-02773-JEB Document 2 Filed 09/29/20 Page 3 of 4




/s/ Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiff
Immigration Law Offices of Los Angeles, P.C.
(Manhattan Office)
225 Broadway, Suite 307
New York, NY, 10007
Ph: 646-845-9895
Fax: 206-770-6350
Email:michaelpiston4@gmail.com



                                   CERTIFICATE OF SERVICE


I certify that the foregoing was served upon the defendant in this action by sending it by certified

mail to the following addresses:



United States Citizenship and Immigration Services
c/o Civil Process Clerk
United States Attorney’s Office
 555 4th St NW, Washington, DC 20530

United States Citizenship and Immigration Services
c/o Attorney General
US Department of Justice
950 Pennsylvania Avenue NW
Washington DC 20530

United States Citizenship and Immigration Services
20 Massachusetts Ave NW
Washington DC 20529


/s/ Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiff
Immigration Law Offices of Los Angeles, P.C.
(Manhattan Office)
225 Broadway, Suite 307
New York, NY, 10007
Ph: 646-845-9895
         Case 1:20-cv-02773-JEB Document 2 Filed 09/29/20 Page 4 of 4




Fax: 206-770-6350
Email:michaelpiston4@gmail.com

Dated: September   , 2020
